Citation Nr: 0515084	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-36 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an effective date earlier than July 30, 
1985, for service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from January to October 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for an effective date earlier 
than July 30, 1985, for service connection for a left knee 
disability.  A March 2005 motion to advance the case on the 
Board's docket was granted by the Board in March 2005.  


REMAND

In a VA Form 9, received at the RO in January 2004, the 
veteran requested a hearing before the Board sitting at the 
RO (i.e. Travel Board hearing).  In a statement received at 
the Board in April 2005, the veteran indicated that he 
desired a hearing in Atlanta, Georgia.  

As the veteran has requested a Travel Board hearing, the case 
must be returned to the RO to arrange such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

The RO should schedule the veteran for a 
hearing before the Board in Atlanta, 
Georgia, in the order that this request 
was received.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




